Citation Nr: 0722926	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for a psychiatric disorder.  As set 
forth above, the veteran's claim is now under the 
jurisdiction of the Detroit RO.  

Procedural history

A review of the record shows that the Board previously denied 
service connection for a psychiatric disorder in a January 
2000 decision on the basis that the claim was not well-
grounded.  

In November 2000, however, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted which, among other things, made 
provision for the readjudication of claims that were denied 
as not well grounded between July 14, 1999, and November 9, 
2000, provided that a request for readjudication was filed by 
the veteran, or a motion was made by the Secretary, on or 
before November 9, 2002.  See VCAA, § 7(b), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If such a claim were 
readjudicated, the prior decision was to be treated as though 
it had never been made.  Id.

In this case, the record shows that following the January 
2000 Board decision, the veteran requested reconsideration of 
his claim of service connection for a psychiatric disability.  
In May 2001, prior to expiration of the above-referenced 
readjudication period, the RO denied the claim.  The May 2001 
rating decision did not clearly indicate that it was a 
readjudication of the veteran's former claim under the VCAA.  
At the time such rating decision was issued, however, it was 
the stated policy of VA that claims meeting the criteria of § 
7(b) of the VCAA were to be readjudicated, if and when they 
were discovered.  See VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA 
Fast Letter 00-87 (Nov. 17, 2000).  

It appears from the May 2001 rating decision that the RO 
considered the claim on the merits, in that no reference was 
made to any requirement that new and material evidence be 
submitted to reopen the claim.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Under these circumstances, and resolving 
any doubt in the veteran's favor, the Board will treat the 
RO's May 2001 rating decision as a VCAA readjudication of the 
claim of service connection for a psychiatric disorder that 
the Board previously denied in January 2000.  Accordingly, 
notwithstanding the Board's March 2004 remand, the January 
2000 decision is to be treated as though it had never been 
made.  Lacking a prior final denial of this claim, there is 
no need for new and material evidence to "reopen" it.

The Board notes that the veteran was previously represented 
in his appeal by Barbara S. Girard.  In April 2006, the Board 
sent the veteran a letter advising him that because Ms. 
Girard claimed to be retiring from the practice of law, she 
could no longer be recognized as his representative.  The 
Board offered the veteran several options regarding 
representation in his appeal, and in June 2006, he appointed 
Virginia Girard-Brady, Esq., as his new representative in 
this appeal.  

In July 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran has not argued 
otherwise.  

In May 2007, the veteran's attorney submitted additional 
evidence to the Board, along with a written waiver of initial 
RO review of this evidence.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  An acquired psychiatric disability was not present during 
service for many years thereafter and the most probative 
evidence indicates that the veteran's current acquired 
psychiatric disability is not causally related to his active 
service or any incident therein.
2.  The veteran's personality disorder was not aggravated 
during his period of active service by a superimposed disease 
or injury.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder or a personality disorder have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for Department of Veterans 
Affairs (VA) benefits.  In reviewing the veteran's claim of 
entitlement to service connection, the Board observes that 
the RO issued a VCAA notice to the veteran in March 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The letters also advised the veteran to submit or 
identify any additional evidence in support of his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additional VCAA letters were also provided to the veteran in 
November 2002 and July 2004.

While the VCAA notices discussed above were not issued to the 
veteran prior to the May 2001 rating decision from which the 
instant appeal arises, VA cured this defect readjudicating 
claim and notifying claimant of such readjudication in a 
January 2007 statement of the case.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the duty to assist, the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  The veteran was afforded three VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  The veteran's attorney has not argued otherwise.  
Indeed, in January 2007, she acknowledged that the veteran's 
case had been stated completely and asked that the appeal be 
considered immediately.  

Therefore, any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  


Background

The service medical records show that on April 28, 1966, 
while serving in Keramursel Air Station in Turkey, the 
veteran was hospitalized following an incident in which he 
began throwing things and became tearful, exhibiting what was 
described as "childish behavior."  At the time of 
examination, the veteran stated that he was upset about 
issues regarding his country, his working conditions, and the 
Air Force in general.  After examining the veteran, the 
examiner diagnosed an acute situational reaction.

On May 9, 1966, the veteran was transferred to the United 
States Air Force Hospital in Wiesbaden, Germany, for further 
psychiatric evaluation.  Following this evaluation, which 
described the April 28th incident, the veteran was diagnosed 
as having schizoid personality, chronic, moderate, existed 
prior to service.  Later that month, a Medical Board 
recommended that the veteran be discharged due to his 
schizoid personality disorder.

The veteran was then transferred to Wilford Hall United 
States Air Force Hospital at Lackland Air Force Base, Texas, 
on May 25, 1966.  Multiple psychiatric examination reports, 
which included the results of psychometric testing, confirmed 
the diagnosis of schizoid personality, noting that the 
veteran's disorder was manifested in Turkey, and that he was 
initially admitted for treatment of this disorder on April 
28, 1966.  The veteran's separation examination, dated in May 
1966, noted a diagnosis of schizoid personality.  The veteran 
was subsequently discharged from service in August 1966.

In May 1996, the veteran submitted an application for VA 
compensation benefits, seeking service connection for mental 
and emotional problems due to a "nervous breakdown" in 
service.  

In support of his claim, the RO obtained private clinical 
records identified by the veteran, dated from October 1991 to 
March 1998 from Bridgeport Med-Center, a private health care 
facility.  In pertinent part, these records show that the 
veteran was treated for a rash over many areas of his body, 
and that he complained of generalized anxiety, nervousness, 
and stress on his job.  In 1996, the veteran was prescribed 
Xanax to relieve the "nerve component" of his rash.  

In September 1996, the veteran underwent VA psychiatric 
examination at which he reported a history of one prior 
psychiatric hospitalization in 1966 while in the Air Force 
after he had a "nervous breakdown."  More recently, the 
veteran reported that he had been laid off from his job in 
May 1995, and thereafter developed "anxiety-phobic 
attacks."  Following an examination, the examiner rendered 
an Axis I diagnosis of panic disorder with agoraphobia, as 
well as alcohol abuse, by history.

Also of record is a statement dated in October 1998 from the 
veteran's then-treating psychiatrist at the Lakeside VA 
Medical Center Mental Hygiene Clinic, who noted that she had 
treated the veteran for several years for depression and 
generalized anxiety disorder, during which time he had been 
consistently unable to hold a job for any reasonable period 
of time.  The VA psychiatrist stated that the veteran "gives 
a clear picture of his psychiatric and functioning 
impairments dating back to his course in the service."

In February 1999, the veteran again underwent a VA 
psychiatric examination.  The examiner noted that he had 
reviewed the veteran's claims folder in connection with the 
examination.  The veteran again reported that while in the 
service, he suffered a nervous breakdown and had to be 
hospitalized.  He was then transferred to an Air Base in San 
Antonio, where he stayed for three months and was diagnosed 
as having schizoid personality disorder.  He reported that in 
1995, he was under a lot of stressors and began seeing a 
psychiatrist at a VA medical center for complaints of 
claustrophobia, agoraphobia, depression and anxiety.  After 
examining the veteran and reviewing the claims folder, the 
examiner rendered an Axis I diagnosis of panic disorder with 
agoraphobia.

In an April 2000 letter, the veteran's VA psychiatrist 
indicated that she had treated the veteran for several years 
for generalized anxiety disorder, panic disorder, depression, 
and a personality disorder, not otherwise specified.  She 
indicated that the veteran's symptoms had rendered him 
unemployable.

In a May 2000 letter, the veteran's VA psychologist indicated 
that the veteran had been receiving psychotherapy since April 
1999.  She indicated that the following diagnoses represented 
the majority of the issues that had come up and had been 
addressed during psychotherapy:  dysthymia, panic disorder 
with agoraphobia, social phobia, sexual disorder, and 
personality disorder.  

In pertinent part, VA clinical records dated from April 1996 
to February 2002, show that in April 1996, the veteran sought 
psychiatric treatment from VA.  He indicated that he had been 
experiencing anxiety for the past one to two years since 
losing his job of five years.  He also reported that he had 
been hospitalized during service for a "nervous breakdown" 
and had been diagnosed as having schizoid personality 
disorder.  After evaluating the veteran, the diagnoses were 
panic disorder with agoraphobia, alcohol dependence in 
partial remission per patient report, and borderline 
personality disorder.  Subsequent VA clinical records show 
that the veteran continued to receive psychiatric treatment.  
The Axis I diagnoses during this period included panic 
attacks with agoraphobia; depression, not otherwise 
specified; and chronic dysthymic disorder.  The Axis II 
diagnoses during this period included personality disorder, 
not otherwise specified; generalized anxiety disorder; and 
personality disorder, not otherwise specified, with 
narcissistic and inadequate traits.  

At a VA psychiatric examination in March 2003, the veteran 
reported that during service, he became disillusioned with 
the military and began making veiled suggestions about 
wanting to replace President Johnson with Robert Kennedy.  He 
indicated that he was drinking heavily during this period.  
Because of his erratic statements, and because he eventually 
"snapped," he told his commanding officer that he wanted 
out.  He stated that he was hospitalized and diagnosed with a 
schizoid personality disorder.  The examiner noted that a 
review of the veteran's service medical records confirmed the 
in-service diagnosis of schizoid personality disorder.  
Following his discharge from service, the veteran stated that 
he had difficulty finding a job and was drinking heavily.  He 
indicated that in 1994, he was fired from a management 
company and soon after developed panic attacks and 
agoraphobia and became extremely hypersexual.  He indicated 
that he was currently under treatment by a psychiatrist and 
had been diagnosed as having dysthymia, panic disorder, 
social phobia, sexual dysfunction, and agoraphobia.  After 
examining the veteran, the examiner's Axis I diagnoses were 
dysthymia, panic disorder with agoraphobia.  Also diagnosed 
on Axis II was schizoid personality disorder.  The examining 
VA psychiatrist indicated that although the veteran was first 
diagnosed as having schizoid personality disorder during 
service, it was most likely that he had had such disorder 
prior to his entry into the service and that the condition 
was exacerbated by military service.  Regarding the question 
as to whether the veteran had an Axis I psychiatric disorder 
during service, he indicated that there was no evidence of 
the presence of a psychiatric disability during service.  

Records from the Social Security Administration (SSA) show 
that the veteran was determined to be disabled within the 
meaning of the Social Security Act from July 2001 due to 
mental impairment, including depression and anxiety.  
Clinical records obtained from SSA include VA treatment 
records, as well as a report of a June 2002 private 
psychological examination conducted for purposes of 
determining the veteran's entitlement to SSA disability 
benefits.  This report shows diagnoses of obsessive-
compulsive disorder, generalized anxiety disorder with panic 
attacks, dysthymic disorder, paraphilia, and schizotypal 
personality disorder.  

In pertinent part, additional VA clinical records dated to 
February 2007, show that the veteran continued to receive 
psychiatric treatment.  The Axis I diagnoses during this 
period included panic attacks, with agoraphobia; major 
depression; dysthymia; and pedophilia.  The Axis II diagnoses 
during this period included personality disorder, not 
otherwise specified with schizoid, obsessive-compulsive, and 
narcissistic features; borderline personality disorder; and 
dependent personality disorder. 

The veteran underwent VA medical examination in September 
2006, at which the examiner noted that she had reviewed four 
volumes of the veteran's claims folder, as well as VA 
clinical records.  She also noted that the veteran had been 
given a comprehensive psychosocial evaluation.  In reviewing 
the veteran's history, the examiner noted that service 
medical records show that on May 18, 1966, the veteran was 
diagnosed by a military psychiatrist as having schizoid 
personality, chronic, moderate, existed prior to service.  
She noted that the veteran also underwent psychological 
testing twice during service.  After such testing, the 
examining clinical psychologist described the veteran as not 
psychotic but schizoid with character defects and emotional 
immaturity.  The VA examiner noted that records showed that a 
further examination during service also showed a diagnosis of 
schizoid personality, chronic, moderate, manifested by 
feelings of feeling different.  After his separation from 
service, the veteran reported that he had a number of jobs, 
but had not worked since 2000.  The veteran reported that he 
drank heavily, but stopped in 1995.  He indicated that he did 
not seek any psychiatric help until about 1995, and had 
continued to receive treatment.  The examiner reviewed these 
more recent treatment records pertaining to the veteran and 
noted that diagnoses had included dysthymia, anxiety 
disorder, panic disorder with agoraphobia, borderline 
personality disorder, and dependent personality.

With respect to current symptoms, the examiner noted that the 
veteran continued to show symptoms of depression in his 
sadness, low self-esteem, and ready tearfulness.  He also 
continued to show symptoms of anxiety with his now more 
minimal anxiety or panic attacks.  The veteran also continued 
to manifest symptoms of schizoid personality disorder and 
other personality traits including dependent, obsessive-
compulsive, and narcissistic.  The examiner indicated that a 
review of the record also showed that the veteran had been 
hospitalized twice the previous year for depression and 
therefore also showed a major depressive disorder, episodic.  
After examining the veteran and reviewing his claims folder, 
the examiner concluded that the veteran's personality 
disorder characteristics were more likely than not aggravated 
by his Air Force service.  However, he explained that the 
veteran's current symptoms of depression and anxiety were 
distinct from personality disorder and they were not caused 
by or a result of military service.  He noted that military 
records, when reviewed, clearly showed personality disorder 
signs and not depression or anxiety.  The final diagnoses 
were Axis 1:  dysthymic disorder with panic attacks, major 
depressive disorder, episodic; and Axis II:  schizoid 
personality disorder, with personality traits of dependent, 
obsessive-compulsive and narcissistic.  

In support of his claim, the veteran submitted a March 2007 
letter from his current VA psychologist who indicated that 
the veteran's 

mental health treatment for the past ten years has 
included treatment for relationships, intense 
sexual desire, and a need for connection with 
others.  This refutes his original diagnosis, while 
in the military, of Schizoid Personality Disorder 
(5/18/66).  [The veteran's] treatment records 
indicate multiple mental health diagnoses including 
anxiety, depression, personality, substance, 
sexual, and psychotic disorders (during times of 
high stress).

Recent examination (9/12/06) have [sic] been unable 
to clarify the veteran's diagnostic picture, and, 
in fact, contain concerning diagnostic 
combinations:  1) usually Dysthymia is not 
associated with panic attacks, 2) Dysthymia cannot 
be diagnosed with a Major Depressive Disorder, and 
3) it is very uncommon to diagnose three types of 
personality traits.

With certainty, [the veteran's] typical 
presentation across his VHA treatment is of ongoing 
mild depression mixed with mild to severe anxiety 
symptoms (Axis I).  The veteran's condition has 
also been termed chronic by his treatment providers 
(Axis II); however, there has been little agreement 
about the exact nature of the pathology.  It is 
more likely than not, given his treatment history, 
that the veteran does suffer from both an Axis I 
and an Axis II disorder.  It is as likely as not 
that these conditions produce chronic moderate 
psychosocial impairment.

[The veteran's] history of hospitalizations and 
treatment would suggest that his psychiatric 
condition was aggravated by his military service.  
In this provider's opinion, [the veteran's] Axis I 
and Axis II conditions were present prior to his 
military service; however, his military record 
indicates a specific exacerbation of his symptoms 
which led to his first psychiatric hospitalization.  
While his condition was premilitary, it is as 
likely as not that his military experience led to 
increased psychopathology.


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Personality disorders are not diseases or injuries for VA 
compensation purposes, and disability resulting from them may 
not be service-connected.  38 C.F.R. §§ 3.303(c), 4.127 
(2006).  This is so because they are considered to be defects 
of congenital or development origin, and so by their very 
nature, they pre-exist service.  38 C.F.R. § 3.303(c).  
Moreover, congenital or developmental defects are normally 
static conditions which, unlike diseases, are incapable of 
improvement or deterioration.  VA O.G.C. Prec. Op. No. 67-90 
(July 18, 1990), published at 55 Fed. Reg. 43,253 (1990).  

However, if a congenital or developmental defect is subject 
to a superimposed injury or disease during service, service 
connection may be warranted for the resultant disability.  VA 
O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990).

Stated in another way, service connection is permissible for 
a personality disorder, but only in certain very limited 
instances where there is competent medical evidence 
indicating that a personality disorder was aggravated during 
service by "superimposed" disease or injury.  See Carpenter 
v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 
Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 4.127.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated therein.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304 (2006).  
In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003, published at 
69 Fed. Reg. 25178 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

Applying the facts in the case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the claim of service connection for a psychiatric 
disability, including both a personality disorder and an 
acquired psychiatric disability.  As noted, the veteran's 
service medical records show that he was diagnosed as having 
a schizoid personality disorder for which he was discharged.  
A chronic psychiatric disability, however, was not diagnosed 
during service or, indeed, for many years thereafter.  
Service connection is not available for a personality 
disorder in service without medical evidence of a 
superimposed psychiatric disorder.  VAOPGCPREC 82- 90; see 
also Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 
4.127.

In this case, the veteran's service medical records are 
entirely negative for diagnoses of an acquired psychiatric 
disability in service, superimposed or otherwise.  Rather, 
the service medical records consistently note the presence of 
a personality disorder only.  The Board finds that the 
veteran's service medical records are highly probative as to 
his condition therein.  Such records show that the veteran 
underwent a thorough psychiatric evaluation during service, 
including lengthy periods of inpatient observation.  He also 
underwent examination by multiple psychiatrists and 
participated in psychometric testing.  Moreover, the Board 
notes that the veteran's service medical records were 
generated with the specific purpose of ascertaining his then-
psychiatric condition, as opposed to March 2007 medical 
opinion he submitted in connection with his application for 
VA compensation benefits.  Again, the service medical records 
consistently show that the veteran's in-service symptoms were 
due to a personality disorder and are entirely negative for 
notations of an acquired psychiatric disability.  

Moreover, in March 2003 and September 2006, a VA psychiatrist 
and a VA Ph.D. examined the veteran and reviewed his claims 
folders and both concluded that although the veteran's 
personality disorder had been exacerbated by his military 
experiences, there was no evidence of the presence of an 
acquired psychiatric disability during service.  For numerous 
reasons, the Board assigns these medical opinions great 
probative weight.  They were rendered by medical 
professionals who clearly had the expertise to opine on the 
medical questions at issue in this case.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (In determining the 
probative weight to be assigned to these medical opinions, 
the Board must consider factors such as the health care 
provider's knowledge and skill in analyzing the medical 
data).  

In addition, both opinions are unequivocal in concluding that 
there was no evidence of an acquired psychiatric disorder 
during service, superimposed or otherwise.  Most 
significantly, the examiners based their conclusions on a 
review of the veteran's claims folder, including the complete 
service medical records, as well as objective examination of 
the veteran.  Finally, both examiners referenced the 
pertinent medical evidence of record, addressed the veteran's 
contentions, and gave a rationale for their conclusions.  

The Board has considered the March 2007 letter from the 
veteran's current VA psychologist.  Unfortunately, this 
opinion is inartfully worded, making the examiner's 
conclusions somewhat unclear.  Moreover, the examiner did not 
provide a rationale for his opinion, which appears to be that 
the veteran had both Axis I and Axis II disorders during 
service.  Both of these factors significantly decrease the 
probative value of this evidence.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence); see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.).

In any event, the Board notes that the March 2007 opinion is 
not consistent with the other more probative evidence of 
record, which, as set forth above, consistently indicates 
that an acquired psychiatric disability was not present 
during service.  Based on the foregoing, the Board finds that 
the clear preponderance of the evidence is against service 
connection for a personality disorder.  

While the record does not support an award of service 
connection for a personality disorder, in light of the 
veteran's contentions and the evidence of record, the Board 
has also considered the issue of service connection for an 
acquired psychiatric disability.  As set forth above, the 
veteran's service medical records are entirely negative for 
complaints or diagnoses of an acquired psychiatric disorder.  
Similarly, the post-service medical evidence is negative for 
notations of an acquired psychiatric disorder until 1996, 
approximately thirty years after the veteran's separation 
from active service.  

With no diagnosis of an acquired psychiatric disability prior 
in service, and no showing of any psychosis within one year 
of the veteran's separation from service in August 1966, the 
Board finds that service connection for an acquired 
psychiatric disability is not warranted on a presumed basis.  

Although the most probative evidence of record shows that an 
acquired psychiatric disability was not diagnosed in service 
or for many years thereafter, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In this case, however, the Board finds that the most 
probative evidence of record indicates that the veteran's 
current acquired psychiatric disability is not causally 
related to his active service or any incident therein.  In 
that regard, in September 2006, a VA Ph.D. examined the 
veteran and reviewed his claims folders and concluded that 
the veteran's current acquired psychiatric disability was not 
caused by or a result of his military service.  Again, for 
the reasons previously discussed, the Board has assigned this 
opinion great probative weight.  

The Board has considered the March 2007 opinion from the 
veteran's VA psychologist, who appears to conclude that the 
veteran's current acquired psychiatric disability preexisted 
service but was aggravated therein.  Such an opinion, 
however, is entirely without rationale.  Moreover, it is 
unsupported by the evidence of record, which shows that a 
psychiatric disability was not diagnosed in service or for 
approximately thirty years thereafter.  For these reasons, 
and the reasons previously discussed, the Board assigns the 
March 2007 opinion limited probative value.

Similarly, the Board has considered the veteran's own 
assertions to the effect that he suffered a nervous breakdown 
during service and that he currently has a psychiatric 
disorder.  To the extent that the veteran's contentions 
constitute an attempt to provide an opinion as to the nexus 
of his current acquired psychiatric disorder, the Board finds 
that it is of limited probative value.  While the veteran's 
resume indicates that he served as delinquency counselor in 
the early 1970's, it does not appear that he has the medical 
training necessary to provide an opinion at to the etiology 
of his current psychiatric disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The Board has also considered the October 1998 letter from 
the veteran's VA psychiatrist who noted that the veteran 
"gives a clear picture of his psychiatric and functioning 
impairments dating back to his course in the service."  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, is of limited probative value.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In any event, the Board 
notes that this letter does not indicate whether the 
veteran's reported psychiatric and functioning impairments 
were due to his personality disorder or an acquired 
psychiatric disorder.

In summary, the Board notes that absent a showing of an 
acquired psychiatric disability in service or for many years 
thereafter, and absent probative evidence of a link between 
the veteran's current acquired psychiatric disorder and his 
active service or any incident therein, service connection 
for an acquired psychiatric disability is not warranted.  For 
the reasons discussed above, the Board finds that service 
connection for a personality disorder and an acquired 
psychiatric disorder is not warranted.  The benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability and a personality disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


